341 A.2d 59 (1975)
NEW ENGLAND TELEPHONE AND TELEGRAPH COMPANY
v.
PUBLIC UTILITIES COMMISSION et al.
No. 75-195-M.P.
Supreme Court of Rhode Island.
July 14, 1975.
Tillinghast, Collins & Graham, Andrew A. DiPrete, Peter J. McGinn, Providence, for petitioner.
Julius C. Michaelson, Atty. Gen., Gregory L. Benik, Special Asst. Atty. Gen., Dennis J. Roberts, II, Providence, for Consumers' Council, for respondents.

ORDER
This is a petition for a writ of certiorari, which has been filed pursuant to G.L. 1956 (1969 Reenactment) § 35-5-1. It seeks a review of a June 27, 1975 order of the Public Utility Commission, which authorised the telephone company to file a new rate schedule for its intrastate Rhode Island business, which will produce additional revenue of $7,245,000. The telephone company had sought the Commission's approval for a rate schedule that would have produced additional annual revenue of $19,500,000.
The telephone company in filing this petition has also filed a motion in which it seeks a stay of the Commission's order pending a final determination by this court. The company asks that it be permitted to proceed under its proposed rate schedule, and, if we would grant this request, it would maintain its accounting records in such form as to comply with any final order that might be entered in the event it might be determined the utility is not entitled to the increase it has collected. Oral arguments were heard on the motion.
After careful consideration of the motion, arguments and memorandum offered by opposing counsel, it is hereby ordered and adjudged:
(1) that the motion for the stay is denied;
(2) that the petition is assigned to the October 1975 calendar; and
(3) that counsel are directed to brief and argue this question  assuming the Commission erred, can this court direct the filing of a new rate schedule which will permit the company to recover the funds it would have received if the Commission's original order had enabled the company to earn a fair and reasonable rate of return on the investment the company employs in providing intrastate telephone service.
ROBERTS, C. J., did not participate.